Citation Nr: 0024038	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1940 to March 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or 
relationship between the veteran's hearing loss and active 
service, including any acoustic trauma the veteran may have 
been exposed to during service.

2.  There is no competent medical evidence of a diagnosis of 
tinnitus, and any tinnitus that may be present is not shown 
to have a nexus or relationship to active service, including 
any caustic trauma the veteran may have been exposed to 
during service.



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000).

2.  The veteran's claim of service connection for tinnitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has hearing loss and 
tinnitus that are related to acoustic traumas he was exposed 
to during service.  In this regard, the VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  In addition, certain chronic 
diseases, such as sensorineural hearing loss, may be presumed 
to have been incurred in service, if they become manifest to 
a compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For 
disorders subject to presumptive service connection, the 
nexus requirement may be satisfied by evidence of 
manifestations of the disease to the required extent within 
the prescribed time period, if any.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

Under VA law, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1999).   

It is not required that a hearing disability during service 
be shown.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court), has held, "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court agreed with 
the VA's suggestion that in such situation, service 
connection might be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results showing an upward trend in auditory thresholds, and 
post-service audiometric testing establishing current hearing 
loss constituting a disability under 38 C.F.R. § 3.385.  Id., 
at 159. 

In this case, there is no dispute that the veteran has been 
diagnosed with a current hearing loss, as his speech 
recognition scores are less than 94 percent in his right ear 
and the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater in both ears.  The Board finds, however, 
that the additional evidence associated with the claims file 
contains no medical opinion that any currently diagnosed 
hearing loss has a nexus or relationship to service, nor is 
there any medical evidence which suggests that the veteran 
had defective hearing during service or within one year 
following his discharge from service.

Service medical records are entirely devoid of any references 
to disease or injury to the ears.  There are no reports of 
hearing loss or tinnitus in service.  At his separation 
examination in March 1946, the veteran's eardrums were 
clinically evaluated as normal, and there was no history of 
any ear damage noted.  An audiometry examination was not 
performed, but hearing was described as 15/15.  Similar 
results were reported on naval reserve examinations in March 
1951 and July 1955.  In addition, in the medical history 
section of the July 1955 examination report, the veteran 
marked an "x" under the "no" column for ear, nose or throat 
trouble.

The claims file contains two post-service audiological 
reports dated in October 1985 and December 1998.  These show 
that the veteran had complaints of hearing loss and note 
moderate bilateral hearing loss.
  
In this regard, the Board notes that the veteran contends 
that as a radioman on the USS Smith, a destroyer, in the 
Pacific during World War II he was exposed to extensive noise 
and acoustic trauma from the constant and prolonged firing of 
5-inch guns and that this exposure resulted in chronic 
hearing loss and tinnitus.  For example, the veteran claims 
that he was deaf for two days in October 1942 when his ship 
was hit by a torpedo plane, which resulted in an explosion 
and fire.  However, a lay person is not generally competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed condition.  
Savage, 10 Vet. App. at 495-98.  During his December 1998 
examination, the veteran reported that his hearing loss was 
related to six years as a radioman in service.  The examiner 
diagnosed the veteran with hearing loss, but did not 
specifically opine that the hearing loss was related to 
service or had its onset during service.  While the post-
service examinations address the current status of a hearing 
loss disorder, none show a nexus to the veteran's military 
service.  Any history given by the veteran linking his 
current disorder to military service and reiterated by a 
physician does not constitute medical evidence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Simply put, what is 
missing from the veteran's claim is medical evidence that the 
veteran's currently diagnosed hearing loss was manifest 
during service or within one year thereafter, or that his 
currently diagnosed hearing loss is in some way related to 
service.

With regard to the veteran's and his representative's 
citation to a medical treatise entitled Auditory Disorders: A 
Manual for Clinical Evaluation in support of their contention 
that noise exposure and acoustic trauma lead to long-time 
hearing impairment, although it generally may support the 
veteran's claim, the Board does not assign this type of 
evidence much weight, as it does not address the facts that 
are specific to the veteran's case.  "Generally an attempt 
to establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' to well ground the claim.  Sacks v. 
West, 11Vet. App. 314, 317 (1998) (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (holding that medical treatise 
evidence proffered by the appellant in connection with his 
lay testimony was insufficient to satisfy requirements of 
medical evidence of nexus to well-ground claim.)  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999).

Based on the foregoing, the Board concludes that competent 
medical evidence to establish a nexus to service has not been 
presented and accordingly, the claim for service connection 
for hearing loss must be denied as not well grounded.  The 
veteran has not met his burden under 38 U.S.C § 5107(a) to 
submit a well-grounded claim because he has not provided any 
competent medical evidence showing that his current hearing 
disability is related to service.

Turning to the veteran's claim for tinnitus, the first 
requirement of a well-grounded claim for service connection 
is a medical diagnosis of a disability.  However there is no 
medical diagnosis in the record of current tinnitus.   
Therefore, the claim for service connection for tinnitus is 
not well grounded.  See Caluza, 7 Vet. App. at 506.

One additional matter, on a VA Form 9, dated in March 1999, 
the veteran requested that the RO secure the history of the 
USS Smith and his job in service and, an October 1999 
informal hearing brief, the veteran's representative 
requested an VA auditory examination be performed.  However, 
for purposes of this decision the Board has assumed that the 
veteran was exposed to loud noise, as he has contended.  
Consequently, the Board does not believe that any additional 
information is needed concerning the veteran's service 
duties.  As for the request for a VA examination, in the 
absence of a well-grounded claim the VA's duty to assist is 
not triggered and the need for a VA examination is not 
indicated.  See Slater v. Brown, 9 Vet. App. 240 (1996); 
Franzen v. Brown, 9 Vet. App. 235 (1996).  

As the Board is not aware of the existence of additional 
available evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).   The Board emphasizes to the 
veteran that in order to well ground his claims there must be 
medical diagnoses of current disability and medical evidence 
of a nexus or link between the current disability and his 
military service.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied as not well 
grounded.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied as not well 
grounded.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

